Exhibit 10.1

 

AMENDMENT NO. 1

TO

SPONSOR SUPPORT AGREEMENT

 

This AMENDMENT NO. 1 TO SPONSOR SUPPORT AGREEMENT (this “Amendment”) dated as of
February 12, 2020, is made by and among Act II Global LLC, a Delaware limited
liability company (together with its successors, the “Sponsor”), Act II Global
Acquisition Corp., a Cayman Islands exempted company (“Act II”), Flavors
Holdings Inc., a Delaware corporation (“Flavors Holdings”), MW Holdings I LLC, a
Delaware limited liability company (“MW Holdings I”), MW Holdings III LLC, a
Delaware limited liability company (“MW Holdings III”), and Mafco Foreign
Holdings, Inc., a Delaware corporation (“Mafco Foreign Holdings” and together
with Flavors Holdings, MW Holdings I and MW Holdings III, the “Sellers”). The
Sponsor, Act II and the Sellers shall be referred to herein from time to time
collectively as the “Parties.”

 

RECITALS

 

WHEREAS, Act II and the Sellers entered into a Purchase Agreement dated as of
December 19, 2019 (as amended, supplemented, or modified, the “Purchase
Agreement”);

 

WHEREAS, concurrently with the Purchase Agreement, the Parties entered into that
certain Sponsor Support Agreement dated as of December 19, 2019 (the
“Agreement”), whereby the Sponsor agreed to defer certain of its equity
interests in Act II as of immediately following the Closing and agreed to
certain covenants and agreements related to the transactions contemplated by the
Purchase Agreement; and

 

WHEREAS, the Parties desire to amend the Agreement on the terms and subject to
the conditions set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:

 

1.            Definitions. Capitalized terms used and not defined in this
Amendment have the respective meanings assigned to them in the Agreement.

 

2.            Amendments to the Agreement. The Agreement is hereby amended or
modified as follows:

 

(a)          Section 1.b is amended and restated in its entirety as follows:

 

“b.     The Sponsor is the record owner of all of the outstanding shares of Act
II’s Class B ordinary shares (the “Founder Shares”) and 6,750,000 warrants to
purchase shares of Act II’s Class A ordinary shares at a price of $11.50 per
share (the “Founder Warrants”) as of the date hereof, which constitutes all of
the equity securities in Act II held by the Sponsor and its Affiliates as of the
date hereof. Immediately after the Closing, all of the Forfeited Securities (as
defined herein) and Escrowed Sponsor Shares (as defined herein) will be owned of
record by the Sponsor, and all of the other Founder Shares and Founder Warrants
will be owned of record by the Sponsor, which Escrowed Sponsor Shares, other
Founder Shares and Founder Warrants owned of record by the Sponsor will
constitute all of the equity securities in Act II held by the Sponsor and its
Affiliates as of immediately after the Closing. The Sponsor has, or will have as
of the date hereof and immediately prior to the Closing, as applicable, valid,
good and marketable title to such equity securities, free and clear of all Liens
(other than Liens pursuant to this Agreement or any other agreement contemplated
by the Purchase Agreement and transfer restrictions under applicable Law or
under the Organizational Documents of Act II). Except for this Agreement, the
Sponsor is not party to any option, warrant, purchase right, or other contract
or commitment that could require the Sponsor to sell, transfer, or otherwise
dispose of the Escrowed Sponsor Shares. Except as disclosed in Act II’s public
filings with the U.S. Securities and Exchange Commission at least one day prior
to the date hereof or as provided in this Agreement, the Purchase Agreement, the
Investors Agreement, or the Organizational Documents of the Sponsor, the Sponsor
is not a party to any voting trust, proxy or other agreement or understanding
with respect to the voting of the Founder Shares or the Founder Warrants.
Neither the Sponsor, nor any transferees of any equity securities of Act II
initially held by the Sponsor, has asserted or perfected any rights to
adjustment or other anti-dilution protections with respect to any equity
securities of Act II (including the Founder Shares and the Founder Warrants)
(whether in connection with the transactions contemplated by the Purchase
Agreement or otherwise).”

 



-1- 

 

 

(b)         Section 2 is amended and restated in its entirety as follows:

 

“2.     Escrowed Sponsor Shares; Sponsor Forfeiture.

 

a.       The Sponsor hereby agrees that, on or prior to the Closing Date, the
Sponsor shall enter into an Escrow Agreement, as contemplated under the Purchase
Agreement, pursuant to which the Sponsor shall deposit an aggregate of 2,000,000
Class A ordinary shares (which, for avoidance of doubt, will be converted at
Closing from Founder Shares) (the “Escrowed Sponsor Shares”), to be held and
distributed by the Escrow Agent on the terms and conditions set forth therein.
Subject to the terms and conditions of this Agreement, the Sponsor
unconditionally and irrevocably agrees to take, or cause to be taken, all
actions and to do, or cause to be done, all things necessary, proper or
advisable to consummate and make effective the transactions contemplated by this
Section 2 of this Agreement.

 

b.       The Sponsor hereby agrees that, immediately following the Closing, the
Sponsor shall automatically be deemed to irrevocably transfer to Act II,
surrender and forfeit for no consideration (i) 3,000,000 Founder Shares and (ii)
6,750,000 Founder Warrants (collectively, the “Forfeited Securities”) and that
from and after such time, such Forfeited Securities shall be deemed to be
cancelled and no longer outstanding. The Sponsor hereby acknowledges and agrees
that the Sponsor will waive any right that it might otherwise have in connection
with the Warrant Amendment to receive a cash payment with respect to the Founder
Warrants subject to the Warrant Amendment and agrees that no such cash payment
will be made to the Sponsor in respect of any such Founder Warrants.”

 

(c)          Section 5.a is amended by deleting the words “amendment included in
the Purchaser Shareholder Proposals” and replacing in lieu thereof the words
“amendments included in the Purchaser Shareholder Proposals or the Warrant
Amendment.”

 

3.            Effect of the Amendment. Except as expressly provided in this
Amendment, all of the terms and provisions of the Agreement are and will remain
in full force and effect and are hereby ratified and confirmed by the Parties.
On and after the date hereof, each reference in the Agreement to “this
Agreement,” “the Agreement,” “hereunder,” “hereof,” “herein” or words of like
import, and each reference to the Agreement in any other agreements, documents,
or instruments executed and delivered pursuant to or in connection with the
Purchase Agreement or Ancillary Documents will mean and be a reference to the
Agreement as amended by this Amendment.

 



-2- 

 

 

4.            Miscellaneous.

 

(a)          This Amendment shall be governed by and construed in accordance
with the internal laws of the State of New York without giving effect to any
choice or conflict of law provision or rule (whether of the State of New York or
any other jurisdiction).

 

(b)          The headings in this Amendment are for reference only and shall not
affect the interpretation of this Amendment.

 

(c)          This Amendment may be executed in counterparts, each of which shall
be deemed an original, but all of which together shall be deemed to be one and
the same agreement. A signed copy of this Amendment delivered by facsimile,
e-mail, or other means of electronic transmission shall be deemed to have the
same legal effect as delivery of an original signed copy of this Amendment.

 



-3- 

 

 

IN WITNESS WHEREOF, each of the Parties has caused this Amendment to be duly
executed on its behalf as of the day and year first above written.

 

 



ACT II GLOBAL LLC       By: /s/John Carroll     Name: John Carroll     Title:
Managing Member

 

 

ACT II GLOBAL ACQUISITION CORP.           By:   /s/ Ira J. Lamel     Name: Ira
J. Lamel     Title: Chief Financial Officer

 

[Signature Page to Amendment No. 1 to Sponsor Support Agreement]

 



 

 

 

IN WITNESS WHEREOF, each of the Parties has caused this Amendment to be duly
executed on its behalf as of the day and year first above written.

 

 

  FLAVORS HOLDINGS INC.           By:   /s/ Edward Mammone     Name: Edward
Mammone     Title: Senior Vice President, Controller

 

 

  MW HOLDINGS I LLC       By: Flavors Holdings, Inc., its sole member        
By:   /s/ Edward Mammone     Name: Edward Mammone     Title: Senior Vice
President, Controller

 

 

  MW HOLDINGS III LLC       By: Flavors Holdings, Inc., its sole member        
By:   /s/ Edward Mammone     Name: Edward Mammone     Title: Senior Vice
President, Controller

 

 

  MAFCO FOREIGN HOLDINGS, INC.       By:   /s/ Marji Gordon Brown     Name:
Marji Gordon-Brown     Title: Associate Tax Counsel

 

[Signature Page to Amendment No. 1 to Sponsor Support Agreement]

 



 

 